United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-10374
                        Conference Calendar


JOSEPH DINGLER,

                                    Plaintiff-Appellant,

versus

JIM BOWLES, Dallas County Sheriff; DETENTION SERVICE
OFFICER KEYLON, Officer; DETENTION SERVICE OFFICER BATES,
Officer; DETENTION SERVICE OFFICER KIRPATRICK, Officer,


                                    Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:03-CV-2095-M
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Joseph Dingler, Texas inmate #1192066, proceeding pro se,

seeks leave to proceed in forma pauperis (“IFP”) in an appeal of

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

as moot.   Dingler’s IFP motion is a challenge to the district

court’s certification that his appeal is not taken in good faith.

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10374
                                 -2-

       Although we apply less stringent standards to parties

proceeding pro se than to parties represented by counsel and

liberally construe the briefs of pro se litigants, pro se parties

must still brief the issues and reasonably comply with the

requirements of FED. R. APP. P. 28.   Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995).    When an appellant fails to identify

any error in the district court’s reasons for dismissing his

complaint, it is the same as if the appellant had not appealed

that judgment.    Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

       Dingler does not challenge the findings and conclusions

adopted by the district court in its certification order.       He

does not identify any error in the district court’s reasons for

the dismissal of his 42 U.S.C. § 1983 complaint.      Accordingly, he

has abandoned the only issue on appeal.     Brinkmann, 813 F.2d at

748.

       Dingler has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.       He

has not shown that he will present a nonfrivolous issue on

appeal.    Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, the motion for leave to proceed IFP is DENIED, and

the appeal is DISMISSED as frivolous.      Baugh, 117 F.3d at 202

n.24; 5TH CIR. R. 42.2.

       The dismissal of the instant appeal as frivolous counts as a

strike under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons,
                           No. 04-10374
                                -3-

103 F.3d 383, 387 (5th Cir. 1996).   Dingler previously

accumulated two strikes in Dingler v. Bowles, No. 04-10130 (5th

Cir. June 22, 2004).   Thus, Dingler has accumulated three strikes

for purposes of 28 U.S.C. § 1915(g).   See Adepegba, 103 F.3d at

386-87.   Dingler is therefore BARRED from proceeding IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL DISMISSED AS

FRIVOLOUS; 28 U.S.C. § 1915(g) SANCTION IMPOSED.